TATE, Judge.
This is a companion appeal to that presented by the present plaintiff’s wife, Kuebler v. Mixon, 218 So.2d 63 (rendered this date). For the reasons set forth by our opinion there, we affirm the trial court’s finding that the present plaintiff driver was free of negligence and that the sole cause of the accident was the defendants’ driver, young Mixon.
The present plaintiff was awarded special damages of $2,927.25 caused by the accident to him and the community existing between him and Mrs. Kuebler (being principally medical expenses occasioned or to be occasioned by his wife’s serious injuries). We find these to be supported by the evidence.
Accordingly, we affirm this award by the trial court, at the cost of the defendants-appellants.
Affirmed.